-In an action to recover damages for alleged malpractice, and for medical expenses and loss of services, the appeal is (1) from an order dated May 3, 1956 dismissing the complaint for failure to prosecute, (2) from the judgment entered thereon, and (3) from an order dated June 6, 1956 denying a motion for reargument. Order dated May 3, 1956 and judgment unanimously affirmed, without costs. The disputed claim of continuing settlement negotiations is not a sufficient explanation for the delay. Appeal from order dated June 6, 1956 dismissed, without costs. No appeal lies from the order denying a motion for reargument. Present — Wenzel, Acting P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ. [See 4 A D 2d 681.]